Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 1/13/2021 amending claims 1 and 15, no new cancellation or adding to the claim was introduced. 
In virtue of this communication, claims 1-19 are currently pending in the instant application. 
In response to the Claim and Diagram/Specification Objections in Oct 15, 2020 Office Action, Applicant has submitted a replacement sheet updating Figs. 1, 6 and 7 with added illustrations illustrating the relationship between the schematic diagram and the OLED device layers. The replacement diagrams have been acknowledged and entered. 

Response to Remarks
Regarding the 35 U.S.C. 112(b) indefiniteness rejection, Applicant’s replacement sheet updating Figs. 1, 6 and 7 is acknowledged and entered, the corresponding 35 U.S.C. 112(b) indefiniteness rejection has been withdrawn accordingly. 
Regarding the 35 U.S.C. 102 rejection, Applicant amends claims 1 (and similarly claim 15), contends the amended claim language overcomes the rejection based on prior art Tseng. The claim language and remarks have been fully considered, but found to be non-persuasive for the following reason. 
Applicant quotes claim 1 language on page 9, amended Application diagrams on page 10, quotes Applicant Specification and prior art Tseng with Applicant’s own interpretation of the quoted language on page 11, and submits on pages 11-12 that “a dedicated power supply must be required” to operate Tseng’s Fig. 2 and 3O circuit, while Applicant’s Figs. 1, 2 and 7 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng; Chang-Ho et al. (US 20070257250 A1) 
As to claim 1, Tseng discloses an OLED display substrate ([0014]
 comprising:
a base substrate (substrate 302);
an OLED device layer above the base substrate ([0037] Referring to FIG. 3O, an organic light emitting layer (OLED layer) 372); and 
a photosensitive structure layer between the base substrate and the OLED device layer ([0024] Referring to FIG. 3D, ... the first active layer 310, the second active layer 312, the third active layer 3101, the N+ region 3121 a of a photo diode and the buffer layer 308);
wherein the photosensitive structure layer is configured to convert an optical energy of light rays incident on the OLED display substrate into an electric energy, and in turn to provide the OLED device layer with the electric energy to drive the OLED device layer to emit light rays, and to use a luminance displayed by the OLED device layer of the OLED display substrate to indicate an intensity of the light rays which are irradiating onto the OLED display substrate ([0039] As shown in FIGS. 2 and 3O, ..., photo current is generated in the photo sensor 210 when OLED element 202 illuminates the photo sensor 210. The level of photo current is depending on the brightness of the OLED element 202. See also [0037] ); and 
merely both of the photosensitive structure layer ([0019] ... FIG. 2, the electroluminescent device includes .. a photo diode 210 (serving as a photo sensor) ...
[0032] As shown in FIG. 3J, by means of CVD, a conductive film 349 a such as an a-Si film and a dielectric film 349 b are formed over the sensitive area 306 in sequence. The conductive film 349 a fills the contact hole 3481 and overlies the dielectric layer 348. The dielectric film 349 b covers the conductive film 349 a. The preferred thickness of the conductive film 349 a or the dielectric film 349 b is 5000 and 3000 angstroms, respectively. The conductive film 349 a can be amorphous silicon or polysilicon. The dielectric film 349 b can be silicon nitride or silicon oxide. In other embodiments, an a-Si photo diode region is patterned and etched by etching after formation of the conductive film 349 a and the dielectric film 349 b, thus, the photo sensor 210 as shown in FIG. 2 is formed) and the OLED device layer are electrically connected with and cooperate with each other to form collectively a complete loop circuit ([0019] FIG. 2 ), 
the photosensitive structure layer equivalently functioning as a power supply configured to power the OLED device layer ([0039] As shown in FIGS. 2 and 3O, according to some embodiments of the invention, photo current is generated in the photo sensor 210 when OLED element 202 illuminates the photo sensor 210. The level of photo current is depending on the brightness of the OLED element 202). 

As to claim 2, Tseng discloses the OLED display substrate according to claim 1, wherein the photosensitive structure layer comprises:
a first electrode on a side of the base substrate (Tseng discloses buffer layer 308, a third active layer 3101, a fourth active layer 3121 covering the sensitive area 306, conductive film 349a ...
Any one of these electrode can be the claimed first electrode as the claim language discloses a generic “first electrode” without specifying its functionality); 
a photosensitive layer on a side of the first electrode facing away from the base substrate ([0024-32] ... the first active layer 310, the second active layer 312, the third active layer 3101, the N+ region 3121 a of a photo diode and the buffer layer 308; [0032] As shown in FIG. 3J, ... a conductive film 349 a such as an a-Si film and a dielectric film 349 b are formed over the sensitive area 306 in sequence. The conductive film 349 a fills the contact hole 3481 and overlies the dielectric layer 348. The dielectric film 349 b covers the conductive film 349 a); and
a second electrode on a side of the photosensitive layer facing away from the base substrate (Tseng discloses buffer layer 308, a third active layer 3101, a fourth active layer 3121 covering the sensitive area 306, conductive film 349a ...
Any one of these electrode can be the claimed second electrode as the claim language discloses a generic “second electrode” without specifying its functionality)

As to claim 3, Tseng discloses the OLED display substrate according to claim 2, wherein the photosensitive layer further comprises: a first photosensitive sub-layer; and a second photosensitive sub-layer on a side of the first photosensitive sub-layer facing away from or facing towards the base substrate ([0024] Referring to FIG. 3D, ... the first active layer 310, the second active layer 312, the third active layer 3101, the N+ region 3121 a of a photo diode and the buffer layer 308; [0032] As shown in FIG. 3J, ... a conductive film 349 a such as an a-Si film and a dielectric film 349 b are formed over the sensitive area 306 in sequence. The conductive film 349 a fills the contact hole 3481 and overlies the dielectric layer 348. The dielectric film 349 b covers the conductive film 349 a ...
Any one of these electrode can be the claimed first photosensitive sub-layer and/or second photosensitive sub-layer as the claim language discloses generic photosensitive sub-layers without specifying their functionality.

As to claim 4, Tseng discloses the OLED display substrate according to claim 3, wherein the OLED device layer comprises: a third electrode, the third electrode being formed on a side of the photosensitive structure layer facing away from the base substrate; a fourth electrode above a side of the third electrode facing away from the base substrate ([0036] Referring to FIG. 3N, a pixel electrode layer 368 (serving as an anode), [0038] Next, a cathode 374 is formed on the organic light emitting layer 372. 
Any one of these electrode can be the claimed third electrode and/or fourth electrode as the claim language discloses generic third and fourth electrodes without specifying their functionalities); 
and an organic light-emitting layer between the third electrode and the fourth electrode ([0038] organic light emitting layer 372). 

As to claim 5, Tseng discloses the OLED display substrate according to claim 4, wherein each of an orthographic projection of the first photosensitive sub-layer on the base substrate and an orthographic projection of the second photosensitive sub-layer on the base substrate coincides with an orthographic projection of the first electrode on the base substrate, and an orthographic projection of the fourth electrode on the base substrate coincides with an orthographic projection of the first electrode on the base substrate ([0029] Next, referring to FIG. 3H, ... the N+ region 3121 a and the P+ region 3101 a of a photo diode overlying the sensitive area 306). 

As to claim 6, Tseng discloses the OLED display substrate according to claim 3, wherein a material for preparing the first photosensitive sub-layer is a n-type semiconductor material, and a material for preparing the second photosensitive sub-layer is a p-type semiconductor material ([0028-29] In FIG. 3G, ... An ion implantation (P+ doping) 340 is performed to form source 344 and drain 346 on opposite sides of the channel region 342 of the p type transistor, and to form an P+ region 3101 a of a photo diode.
Next, referring to FIG. 3H, ... the N+ region 3121 a and the P+ region 3101 a of a photo diode overlying the sensitive area 306, and the top electrode 335 overlying the capacitor area 307). 

As to claim 8, Tseng discloses the OLED display substrate according to claim 6, wherein the n-type semiconductor material comprises n-type amorphous silicon; and the p-type semiconductor material comprises p-type amorphous silicon ([0020-21] The buffer layer 308 can comprise silicon oxide, silicon nitride, silicon oxynitride or a combination thereof ... an amorphous silicon layer is first formed by deposition with chemical vapor.
Claim 14: the first conductivity type comprises N type, the second conductivity type comprises P type). 

As to claim 10, Tseng discloses the OLED display substrate according to claim 3, wherein the first photosensitive sub-layer comprises a first through-hole and the second photosensitive sub-layer comprises a second through-hole, an orthographic projection of the first through-hole on the base substrate at least partially overlapping with an orthographic projection of the second through-hole on the base substrate (Fig. 3O : 349a and 349b show a first through-hole and a second through-hole with orthographic projections overlapping on the base substrate 302, similar to Application Diagram Fig. 6 with through-holes 320 and 330); and the fourth electrode is arranged to extend to pass through the first through-hole and the second through-hole to connect with the first electrode ([0037-39] Fig. 2 
Notice photo sensor 210 Cathode/Anode are connected to OLED 202 through control driving device 204 ). 

As to claim 11, Tseng discloses the OLED display substrate according to claim 10, wherein both the first through-hole and the second through-hole have their respective diameters tapering in a direction facing towards the base substrate, with inner walls of the first through-hole and the second through-hole transiting smoothly therebetween (Fig. 3O : 349a and 349b. See also claim 10 Office Action). 

As to claim 12, Tseng discloses the OLED display substrate according to claim 11, wherein respective inner walls of the first through-hole and the second through-hole interface with each other and transit therebetween smoothly, at one and the same tilting degree relative to the base substrate (As shown in Fig. 3O : 349a and 349b. See also claim 11 Office Action). 

As to claim 13, Tseng discloses the OLED display substrate according to claim 4, wherein a material for preparing the first electrode and the fourth electrode comprises: a transparent electrically-conductive material; and
a material for preparing the second electrode comprises silver or aluminum ([0037-38] Referring to FIG. 3O, an organic light emitting layer (OLED layer) 372 is formed overlying the pixel electrode layer 368 and the pixel definition layer 370. ... The anode layer can be indium tin oxide (In2O3:Sn, ITO) 
One of ordinary skill in the art would agree ITO is a transparent electrically-conductive material. 
[0038] ... a cathode 374 is formed on the organic light emitting layer 372. The cathode 374 can be a reflective layer, for example Al, Ag or other suitable material with high reflectivity). 

As to claim 14, Tseng discloses the OLED display substrate according to claim 4, wherein the third electrode and the second electrode are formed into one and the same electrode ([0037-39] Fig. 2 
Notice photo sensor 210 Cathode is connected to OLED 202 Anode through control driving device 204 ). 

As to claims 15-18, Tseng discloses an OLED display substrate prepared 
by the manufacturing method of the present claim as detailed in rejection of claims 1-4 above, respectively. 
Therefore claims 15-18 are rejected on the same grounds as claims 1-4. 

As to claim 19, Tseng discloses an OLED display device, comprising the OLED display substrate according to claim 1 ([0015] FIG. 4 shows that the pixel element 20 shown in FIG. 2 or FIG. 3N can be incorporated into a panel (in this case, panel 30) such as an OLED panel ). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7 and 9 rejected under 103 as being unpatentable over Tseng in view of Newman; David A. et al. (US 20070077349 A1)  
As to claims 7 and 9, Tseng discloses the OLED display substrate according to claim 6.
Tseng fails to directly disclose what the OLED display substrate semiconductor material of the n-type semiconductor material and the p-type semiconductor material comprise of. 
However, in a pertinent field of endeavor, Newman discloses an OLED display substrate wherein the n-type semiconductor material comprises zinc oxide; and the p-type semiconductor material comprises gallium nitride ([0069]).
The combination of Tseng and Newman continues to teach wherein the OLED display substrate comprises a first display area and a second display area, the n-type semiconductor material located within the first display area comprises zinc oxide, and the p-type semiconductor material located within the first display area comprises gallium nitride; the n-type semiconductor material located within the second display area comprises n-type amorphous silicon, and the p-type semiconductor material located within the second display area comprises p-type amorphous silicon
(The claim language fails to disclose any specific property of a first display area or a second display area, Tseng teaches this limitation as the OLED display panel can have a top-half screen and a bottom half-screen, as the claimed first display area and second display area, respectively. In addition, each of Newman’s  zinc oxide and gallium nitride materials can be applied to either half or both halves of the screen as a finite combination with predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d and MPEP 2141)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply Newman’s materials into Tseng’s OLED display substrate, to have a display with “good electrical conductivity across its light-transmissive electrode(s)”, as revealed by Newman in [0012]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621